Exhibit 10.2.5

AMENDMENT NO. 5

TO THE

CATHAY BANK EMPLOYEE STOCK OWNERSHIP PLAN

Cathay General Bancorp (the “Company”) hereby amends the above-named plan (the
“Plan”), effective as of March 28, 2005, as follows:

1. Section 6.1(b) of the Plan is hereby amended by deleting the reference to
“$3,500 (or $5,000 for Plan Years beginning after August 5, 1997)” where it
appears and replacing it with “$1,000”.

2. Section 6.2(a)(ii)(B) of the Plan is hereby amended by deleting the reference
to “$3,500 (or $5,000 for Plan Years beginning after August 5, 1997)” where it
appears and replacing it with “$1,000”.

3. Section 9.4(c) of the Plan is hereby amended by deleting the reference to
“$3,500 (or $5,000 for Plan Years beginning after August 5, 1997)” where it
appears and replacing it with “$1,000”.

*  *  *  *  *

The Company has caused this Amendment No. 5 to be signed on the date indicated
below, to be effective as indicated above.

 

    “Company”       CATHAY GENERAL BANCORP   Dated: November 17, 2005     By:  

/s/ Michael M.Y. Chang

        Michael M.Y. Chang       Its:  

Secretary

 